Citation Nr: 1019684	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-37 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for erectile 
dysfunction.  

3.  Entitlement to service connection for a gastrointestinal 
disability, to include gastroesophageal reflux disease, 
hiatal hernia, and irritable bowel syndrome.  

4.  Entitlement to service connection for a skin disability.  

5.  Entitlement to service connection for pes planus.  

6.  Whether there was clear and unmistakable error in the 
January 2006 rating decision that denied entitlement to 
service connection for tinnitus. 

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.  

8.  Entitlement to an increased evaluation for right knee 
osteoarthritis, status post partial meniscectomy, currently 
evaluated as 10 percent disabling.  

9.  Entitlement to an increased evaluation for postoperative 
residuals of left knee injury, currently evaluated as 
noncompensable, to include whether the reduction, effective 
May 1, 2009, was proper.  

10.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to 
November 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2007, August 2007, June 2008, 
and January 2009 decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The issues of entitlement to service connection for PTSD, 
erectile dysfunction, a skin disability, and a 
gastrointestinal disability, to include gastroesophageal 
reflux disease, hiatal hernia, and irritable bowel syndrome, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the Department of Veterans Affairs Regional 
Office.

FINDINGS OF FACT

1.  The Veteran's right knee disability is not manifested by 
either flexion limited to 30 degrees or extension limited to 
15 degrees; and there is no objective evidence of recurrent 
subluxation or lateral instability.

2.  For the period prior to May 1, 2009, the Veteran's left 
knee disability was not manifested by either flexion limited 
to 30 degrees or extension limited to 15 degrees.  

3.  During the appeal period, the RO reduced the evaluation 
for the Veteran's left knee disability to a noncompensable 
rate effective May 1, 2009; medical evidence at the time of 
the reduction did not demonstrate an overall improvement in 
the left knee disability.  

4.  The Veteran's lumbar degenerative disc disease is not 
manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; and there is no evidence of muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour.  

5.  The preponderance of the evidence is against finding that 
the Veteran's preexisting pes planus increased in severity 
during his period of active military service.  

6.  In a January 2006 rating decision VA denied entitlement 
to service connection for tinnitus; the Veteran did not 
appeal this decision.  

7.  The Veteran has failed to demonstrate that there was an 
error of fact or law in the January 2006 rating decision that 
denied entitlement to service connection for tinnitus, which, 
had it not been made, would have manifestly changed the 
outcome of the decision.
 
8.  The evidence associated with the claims file since the 
January 2006 decision relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for tinnitus.  

9.  The preponderance of the evidence is against finding that 
tinnitus began during service or is otherwise related to 
active military service or events therein, to include noise 
exposure. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for right knee osteoarthritis status post partial 
meniscectomy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2009).  

2.  For the period prior to May 1, 2009, the criteria for an 
evaluation greater than 10 percent for postoperative 
residuals of left knee injury are not met.  §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5260, 5261.  

3.  The reduction in the evaluation for postoperative 
residuals of left knee injury to a noncompensable rate 
effective May 1, 2009 was not proper; restoration of the 10 
percent evaluation, and no more, is warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.105(e), 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261.  

4.  The criteria for an evaluation greater than 10 percent 
for degenerative disc disease of the lumbar spine are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5242, 5243 (2009).  

5.  Pes planus was not incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.306 (2009).  

6.  The January 2006 decision that denied entitlement to 
service connection for tinnitus is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

7.  The January 2006 decision that denied entitlement to 
service connection for tinnitus does not contain clear and 
unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2009).

8.  New and material evidence has been received since the 
January 2006 decision and the claim of entitlement to service 
connection for tinnitus is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  

9.  Tinnitus was not incurred during active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met with regard to the claims decided herein.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  By correspondence dated in 
November 2006 and June 2007, the RO notified the Veteran of 
the information and evidence needed to substantiate and 
complete his claims for increase and for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  He was also provided notice of how VA 
assigns disability ratings and effective dates in November 
2006 and July 2008.  The claims were readjudicated in the 
April 2009 Supplemental Statement of the Case.  

As the claim of entitlement to service connection for 
tinnitus is reopened, further discussion regarding the 
additional notification requirements for claims to reopen is 
not required.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate his claims, and as warranted by law, affording 
VA examinations.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  The claims file contains the Veteran's service 
treatment records and VA medical records.  Regarding the 
claims for increase, the Veteran was provided VA examinations 
in July 2007 and May 2008.  Additional examinations were 
scheduled for in March 2009, but the Veteran failed to 
report.  The April 2009 Supplemental Statement of the Case 
advised the Veteran of his failure to report.  The Veteran 
has not requested to reschedule the examinations nor has he 
indicated willingness to report.  On review, the examinations 
of record are adequate for rating purposes and further 
examination is not warranted.  

In April 2008, the Veteran was provided a VA audiometric 
examination and a medical opinion was obtained regarding 
whether tinnitus was related to service.

In statements dated in December 2007 and March 2008, the 
representative noted that the Veteran was not given a medical 
examination regarding his pes planus which could have 
supplied a favorable medical nexus opinion.  He further 
stated that such an examination was required by law.  

The Board acknowledges that a VA examination was not provided 
regarding the Veteran's entitlement to service connection for 
pes planus.  The case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Veteran is competent to report foot problems.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person is 
competent to testify to pain and visible flatness of the 
feet).  On review and as discussed below, however, the 
evidence, to include the Veteran's statements, does not show 
a worsening of preexisting pes planus during service.  The 
claims file also does not contain any competent evidence 
suggesting a relationship between any current foot disability 
and active service.  Thus, the requirements for a VA 
examination are not met.  See 38 C.F.R. § 3.159(c)(4).

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication with regard to the issues decided herein.  
See 38 C.F.R. § 3.159.

With regard to the Veteran's claim of clearly and 
unmistakable error in the January 2006 rating decision, the 
notice and development provisions of the VCAA do not apply. 
See Parker v. Principi, 15 Vet. App. 407 (2002).

II. Analysis

Disability evaluations

The Veteran contends that the currently assigned disability 
ratings do not adequately reflect the severity of his 
disabilities.  In December 2007 and March 2008 statements, 
the representative argued that the examinations were not 
reflective of the Veteran's ordinary, everyday life but 
rather were isolated snapshots of his physical condition 
obtained during VA examinations.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).  
If there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Any such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim 
that is not on appeal from the assignment of an initial 
rating when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

	a. Right knee disability

In January 2006, the RO granted service connection for right 
knee osteoarthritis, status post partial meniscectomy, and 
assigned a 10 percent evaluation.  

In April 2007, the Veteran submitted a claim for increase.  
He reported his condition was increasing in severity and that 
he suffers trips and falls.  He further stated that his knee 
hurt constantly and he was unable to use it as in the past.  
In August 2007, the RO continued the 10 percent evaluation 
and the Veteran perfected this appeal.  

The Veteran's right knee disability is currently evaluated 
pursuant to Diagnostic Codes 5010-5260.  Traumatic arthritis, 
substantiated by x-rays findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

For VA purposes, normal range of motion of the knee joint is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II (2009).  

Limitation of flexion of the leg is evaluated as follows 
flexion limited to 30 degrees (20 percent); flexion limited 
to 45 degrees (10 percent); and flexion limited to 60 degrees 
(0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg is evaluated as follows: 
extension limited to 15 degrees (20 percent); extension 
limited to 10 degrees (10 percent); and extension limited to 
5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

At a July 2007 VA examination the Veteran reported 
intermittent right knee pain which was aggravated by weather 
changes, and prolonged sitting and standing.  He did not 
report any additional limitation following repetitive use or 
during flare-ups, and he did not require a brace or assistive 
device.  Physical examination of the right knee demonstrated 
no gross deformity, joint effusion, or joint line tenderness.  
Range of motion was from 0 to 130 degrees without pain.  
Following five repetitions, there was no pain elicited and 
range of motion was unchanged.  There was no evidence of 
fatigue, weakness or lack of endurance.  X-ray of the right 
knee noted no displaced fractures.  It was noted that 
previous magnetic resonance imaging (MRI) showed a complex 
medial meniscus tear with meniscal extrusion, as well as mild 
osteoarthritis.  The impression was a right knee medial 
meniscus tear with mild osteoarthritis.  

At a May 2008 VA examination the Veteran reported knee pain 
with increasing frequency and intensity.  He did not report 
an additional limitation of motion following repetitive use 
or during flare-ups, and he did not use a brace or assistive 
device.  Physical examination demonstrated no gross 
deformity, joint effusion, or joint line tenderness.  Range 
of motion was from 0 to 135 degrees without pain.  Following 
five repetitions, there was no complaints of pain elicited 
and range of motion remained the same.  There was no evidence 
of fatigue, weakness, or lack of endurance.  The impression 
remained right knee medial meniscus tear with mild 
osteoarthritis.

On review, the criteria for an evaluation greater than 10 
percent for the right knee disability are not met or nearly 
approximated.  Evidence of record does not show flexion 
limited to 45 degrees or extension limited to 10 degrees, 
i.e., the limitation necessary to justify even the currently 
assigned rating under Diagnostic Codes 5260 and 5261.  The 
Board acknowledges the Veteran's reports of pain and 
limitation, but objective findings do not support a higher 
evaluation based on functional impairment due to pain on 
motion or other factors.  

Separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same joint, if none of the 
symptomatology on which each rating is based is duplicative 
or overlapping.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 
(2004).  

In this case, the Veteran does not have compensable 
limitation of motion in the right knee, and the currently 
assigned 10 percent evaluation appears to have been based on 
x-ray findings of arthritis and complaints of painful motion.  
To assign separate compensable evaluations for both extension 
and flexion based solely on these findings would constitute 
error.  See 38 C.F.R. § 4.14 (2009).  

The VA General Counsel has also held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 
56704 (1998).  

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent disability rating when slight, and a 20 
percent disability rating when moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

On VA examination in July 2007, the Veteran reported that his 
right knee clicks and buckles at times.  He denied locking.  
The Veteran is competent to report these symptoms.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(appellant competent to testify regarding symptoms capable of 
lay observation).  The Veteran's complaints, however, are not 
supported by objective evidence of record.  That is, on 
examination in July 2007, anterior drawer, Lachmann and 
McMurray's tests were each negative.  Further, on VA 
examination in May 2008, the Veteran denied that his knee 
clicks, buckles, or locks, and stability testing was again 
reported as negative.  Thus, a separation evaluation based on 
lateral instability or recurrent subluxation for the right 
knee is not warranted.  

The Board has also considered the remaining diagnostic codes 
pertaining to the knee and leg, but does not find a basis for 
assigning an evaluation greater than 10 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.  

        b. Left knee disability

In February 2005, the RO granted entitlement to service 
connection for postoperative residuals of left knee injury 
and assigned a 0 percent evaluation.  In January 2006, the 
evaluation was increased to 10 percent effective August 31, 
2005.  In April 2007, the Veteran filed a claim for increase.  
At that time, he reported that his knee was hurting, that he 
could not walk as much, that he lost some of the sensitivity, 
and that the range of motion was decreasing.  

In August 2007, the RO continued the current 10 percent 
evaluation and the Veteran perfected this appeal.  In October 
2008, the RO proposed to reduce the evaluation for left knee 
disability to 0 percent.  In January 2009, the evaluation was 
decreased to 0 percent effective May 1, 2009.  This resulted 
in a reduction of the Veteran's combined rating from 30 
percent to 20 percent.  The Veteran disagreed with and also 
perfected an appeal regarding the reduction.  Thus, 
consideration of this appeal essentially involves staged 
ratings, to include whether the reduction was proper.  

		i. For the period prior to May 1, 2009

At a July 2007 VA examination the Veteran reported 
intermittent knee pain.  Physical examination of the left 
knee demonstrated no gross deformity, joint effusion, or 
joint line tenderness.  Range of motion was from 0 to 140 
degrees without pain.  Following five repetitions, there was 
no pain elicited and range of motion remained the same.  
There was no evidence of fatigue, weakness, or lack of 
endurance.  X-ray of the left knee was normal.  The 
impression was left knee pain, likely secondary to strain.  

At a May 2008 VA examination the Veteran reported continued 
knee pain which worsened with increased frequency and 
intensity.  Physical examination demonstrated no gross 
deformity, joint effusion, or joint line tenderness.  Range 
of motion was 0 to 135 degrees without pain.  Following five 
repetitions, no pain was elicited and range of motion 
remained the same.  There was no evidence of fatigue, 
weakness, or lack of endurance.  The diagnosis was left knee 
strain.

The Veteran's left knee disability is currently evaluated 
pursuant to Diagnostic Code 5260, i.e., the Diagnostic Code 
governing ratings based on a limitation of flexion.  The 
pertinent regulations pertaining to knee evaluations are set 
forth above.  

On review, the criteria for an evaluation greater than 10 
percent for the left knee disability prior to May 1, 2009, 
were not met or more nearly approximated.  Evidence of record 
does not show flexion was limited to 45 degrees or that 
extension was limited to 10 degrees.  Hence, the assigned 10 
percent rating is not based on the appellant meeting the 
requirements for a compensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261.  The Board acknowledges 
the Veteran's reports of pain and limitation, but objective 
findings do not support a higher evaluation based on 
functional impairment due to pain on motion or other factors.  
There is also no basis for assigning separate compensable 
evaluations based on limitation of flexion and extension.  
See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

While the law permits separate ratings for instability and 
arthritis of the knee joints, most recent x-rays of the left 
knee did not show arthritis and separate ratings are not in 
order.  The Board further notes that the record does not 
contain objective evidence of left knee lateral instability 
or recurrent subluxation.  

		ii. For the period beginning on and after May 1, 
2009

Initially, it appears the RO complied with the appropriate 
procedural requirements.  By correspondence dated in October 
2008, the Veteran was notified of the proposed reduction and 
given an opportunity to submit additional evidence and/or 
request a hearing.  The reduction was made effective no 
sooner than permitted by current law and regulations ("the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires").  
38 C.F.R. § 3.105(e).  The Veteran has not contended that 
these provisions were not complied with.  In this case, the 
10 percent evaluation for postoperative residuals of a left 
knee injury was in effect for less than 5 years and 
additional requirements set forth at 38 C.F.R. § 3.344 are 
not for application.  

In reviewing the record, it appears that the January 2006 
increase to 10 percent for left knee disability was based on 
evidence of painful motion.  VA examination in October 2005 
showed full range of motion on the left, from 0 to 140 
degrees, but following repetitive motion, flexion was limited 
to 120 degrees due to pain.  

The Board acknowledges that the July 2007 examination showed 
a full range of motion without pain and no additional 
limitation following repetitive motion.  The May 2008 
examination also showed no pain on repetitive motion.  
Notwithstanding, the May 2008 examination showed some actual 
limitation of flexion (to 135 degrees) and the Veteran 
continued to report pain and functional impairment in his 
everyday activities related to his left knee disability.  The 
Board has no reason to doubt the Veteran's statements in this 
regard and finds his statements regarding continued painful 
motion credible.  Hence, the evidence of record does not show 
an overall improvement in the Veteran's left knee disability 
and the reduction to a noncompensable rating was improper.  
DeLuca; 38 C.F.R. §§4.40, 4.45. 

	c. Lumbar spine disability

In January 2006, the RO granted entitlement to service 
connection for lumbar degenerative disc disease and assigned 
a 10 percent evaluation effective November 10, 2004.  

In April 2007, the Veteran filed a claim for increase.  He 
reported that his back was very painful and he could not 
stand, sit, and sleep in the same position for very long.  He 
also reported that he was slumping to the left because his 
back seemed to be twisted.  He also reported increased leg 
pain.  In August 2007, the RO continued the 10 percent 
evaluation and the Veteran perfected this appeal.  

The Veteran's service-connected lumbar disability is 
currently evaluated under Diagnostic Code 5242 (degenerative 
arthritis of the spine).  The General Rating Formula for 
Diseases and Injuries of the Spine applies with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 10 percent evaluation is 
assigned when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation is assigned when 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5242.  

VA outpatient records show the Veteran was seen in August 
2005 with complaints of severe back pain for several days.  
The Veteran was referred to physical therapy and was seen in 
September 2005.  He reported a significant exacerbation about 
four weeks prior when he was bed-bound due to the pain.  On 
examination, range of motion testing showed full forward 
lumbar flexion, limited at the end range by pain.  Extension 
was normal and lateral bending was nearly normal bilaterally.  
Note dated in October 2005 indicates that the Veteran 
reported significant improvement with physical therapy.  

At a July 2007 VA examination the Veteran reported 
intermittent back pain, aggravated by prolonged sitting and 
standing.  A lumbar MRI in August 2005 revealed evidence of 
disk herniations at L4-5 and L5-S1.  Physical examination of 
the lumbar spine demonstrated no gross deformity or 
tenderness to palpation.  Range of motion study revealed 
forward flexion to 90 degrees without pain; extension to 35 
degrees without pain; lateral bending to 35 degrees 
bilaterally without pain; and rotation to 45 degrees 
bilaterally without pain.  Following three repetitions, there 
was no pain elicited and range of motion remained the same.  
There was no evidence of fatigue, weakness, or lack of 
endurance.  

At a May 2008 VA examination the Veteran reported constant 
back pain that had worsened since the last examination.  
Physical examination demonstrated no gross deformity.  There 
was tenderness to palpation predominantly on the left lumbar 
paraspinals.  Range of motion study revealed flexion to 90 
degrees associated with pain at the end of range of motion; 
extension to 25 degrees associated with discomfort at the end 
of range of motion; lateral bending to 30 degrees on the left 
side associated with pain at the end of range of motion; 
lateral bending on the right side to 40 degrees without pain; 
and rotation to 45 degrees bilaterally without pain.  
Following five repetitions, the appellant's complaints of 
pain and limited motion remained the same.  There was no 
evidence of fatigue, weakness, or lack of endurance.  

On review, the criteria for a 20 percent evaluation have not 
been met.  Objective evidence does not show forward flexion 
of the thoracolumbar spine less than 61 degrees, or a 
combined range of motion less than 121 degrees.  There is 
also no evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  The 
Board has considered the Veteran's complaints of pain and 
limitation, but objective findings do not support a higher 
evaluation based on functional impairment due to pain on 
motion or other factors.  

Under the General Rating Formula, associated objective 
neurologic abnormalities are separately evaluated.  Id. at 
Note (1).  

The Veteran denied radiating pain or tingling and numbness in 
the bilateral extremities on examination in July 2007.  The 
Board acknowledges the Veteran's complaints on examination in 
May 2008 of radiating pain in the bilateral lower extremities 
and a tingling sensation in the bilateral thighs.  
Objectively, however, there were no findings in May 2008 of 
lumbar radiculopathy or other associated neurologic 
abnormalities.  Deep tendon reflexes were 2+ at the knees and 
ankles, and sensation was grossly intact.  Thus, a separate 
evaluation based on any neuropathy is not warranted.  

Finally, the Board acknowledges the 2005 exacerbation in low 
back pain and MRI findings of disk herniations.  Considering 
this evidence, Diagnostic Code 5243 (intervertebral disc 
syndrome) is for application.  Under this diagnostic code an 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  A 20 percent evaluation is warranted 
when there are incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months. Id.  For VA purposes, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (2).  

On review, objective evidence does not show incapacitating 
episodes as that term is defined by regulation and an 
increase under Diagnostic Code 5243 is not warranted.  

Regarding the claims for increase decided herein, the Board 
has reviewed the evidence of record and does not find any 
basis for assigning staged ratings.  See Hart.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Veteran has not been frequently hospitalized 
for his bilateral knee and low back disability and they have 
not been shown to cause a marked interference with employment 
beyond that contemplated by the rating schedule.  In this 
regard, evidence of record shows the Veteran is currently 
employed and that he does not experience significant 
difficulty performing his current job duties due to his 
disorders.  Thus, the requirements for referral for an 
extraschedular evaluation have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

Service connection

In April 2007, the Veteran requested entitlement to direct 
service connection for flat feet.  He reported having flat 
feet before service, but he believed the parachuting and 
constant bodily physical abuse aggravated the disorder.  He 
indicated he was just living with the condition.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).  

In order to establish entitlement to direct service 
connection for a disorder, there must be (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  

Enlistment examination in August 2001 noted mild pes planus.  
Mild pes planus was again noted on examination in April 2004.  
The Veteran denied foot trouble on report of medical history 
completed in May 2004.  

VA examination in August 2004, prior to separation from 
service, indicated that there was no evidence of abnormal 
weight bearing.  Complaints related to the feet were not 
noted.  Post-service VA records do not document complaints of 
or treatment related to flat feet.  

The Board acknowledges the Veteran's statements that his 
disability was aggravated during service and notes that he is 
competent to report foot pain.  See Falzone v. Brown, 8 Vet. 
App. at 403.  The Veteran's claims of worsening symptoms 
during service, however, are not corroborated by the clinical 
evidence of record and are not considered credible or 
probative when viewed against objective medical findings.  
That is, there is no evidence of treatment or complaints 
related to pes planus during service.  Indeed, objectively 
the disability was characterized as mild at both enlistment 
and discharge.  Further, the Veteran specifically denied foot 
trouble prior to separation.  

The Board also acknowledges the Veteran's contentions that 
his preexisting pes planus was aggravated by parachuting and 
other physical activity, and his DD Form 214 shows he was 
awarded the Parachutist Badge.  The Veteran, however, is not 
competent to provide an opinion addressing the etiology of 
any current pes planus.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992).  

In summary, the evidence of record simply does not support a 
finding that preexisting pes planus increased in severity 
during the Veteran's period of active military service.  The 
preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102.  

Clear and unmistakable error

In January 2006, the RO denied entitlement to service 
connection for tinnitus.  The decision stated that a 
favorable finding could not be made because there was no 
hearing loss to attribute tinnitus to, nor was there evidence 
of tinnitus during military service.  The Veteran did not 
appeal this decision and it is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In December 2007 and May 2008 correspondence, the 
representative argued that the January 2006 denial of service 
connection contained clear and unmistakable error because 
symptoms of hearing loss are not required and are not 
relevant to a grant of service connection for tinnitus.  He 
noted that at the time of this decision there was evidence of 
in-service noise exposure and recurrent tinnitus, and that 
service connection should have been established.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  See 38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  In order for CUE to exist, 
the Court has stated:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that there are two requirements to 
establish a claim of clear and unmistakable error: (1) the 
alleged error must have been outcome determinative; and (2) 
the error must have been based upon the evidence of record at 
the time of the original decision.  Cook v. Principi, 318 
F.3d 1334, 1344 (Fed. Cir. 2002) (citations omitted).

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003), (only to the 
extent that it is more appropriate to dismiss rather than 
deny clear and unmistakable error claims that fail pleading 
specifications) the Court stated that a clear and 
unmistakable error is the kind of legal or factual error that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise the question of clear 
and unmistakable error, there must be some degree of 
specificity as to what the alleged error is, and unless it is 
the kind of error that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the error.  Id. at 44.  Simply to claim 
clear and unmistakable error on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Id.

The Court has also stated that "an incomplete record, 
factually correct in all other respects, is not clearly and 
unmistakably erroneous," and that a breach of the duty to 
assist cannot constitute clear and unmistakable error because 
such a breach creates only an incomplete rather than an 
incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).

Under regulations in effect at the time of the January 2006 
rating decision service connection was granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303 (2005).  Service 
connection can also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Evidence of record at the time of the January 2006 decision 
included the Veteran's service treatment records, VA medical 
records and a VA examination report.  

A review of service treatment records reveals no complaints 
or even a single diagnosis relating to tinnitus.  On post-
deployment questionnaire completed in January 2004, the 
Veteran specifically denied any ringing in the ears.  At an 
April 2004 separation examination the Veteran's ears were 
reported as normal.  On report of medical history dated in 
May 2004, the Veteran denied any ear trouble.  

VA records show the Veteran was seen for a history and 
physical in December 2004.  At that time, he denied tinnitus.  
In August 2005, the Veteran submitted a claim of entitlement 
to service connection for tinnitus.  The Veteran underwent a 
VA audiometric examination in September 2005.  He reported 
difficulty hearing, but denied tinnitus in either ear.  A 
diagnosis of tinnitus was not provided.  

The Board has considered the evidence of record at the time 
of the January 2006 decision and agrees that tinnitus does 
not have to be related to hearing impairment to support a 
grant of service connection.  It appears the RO was 
considering whether there was a basis to grant entitlement to 
secondary service connection as tinnitus is frequently 
medically related to hearing loss.  The decision also stated 
that there was no evidence of tinnitus during service.  That 
finding is supported by the service treatment records.  
Additionally, there was no evidence of a current diagnosis of 
tinnitus on VA examination.  Without a currently diagnosed 
disability, service connection may not be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In summary, there is no indication that the incorrect facts 
were before the adjudicator or that the law was incorrectly 
applied at the time of the January 2006 decision.  The 
Veteran has identified no error, which had it not been made, 
would have manifestly changed the outcome of the decision.  
Therefore, the January 2006 decision was not clearly and 
unmistakably erroneous.

New and material evidence

In December 2007 and March 2008 correspondence, the 
representative argued that new and material evidence was not 
required to reopen the claim of entitlement to service 
connection for tinnitus as the previous decision was 
erroneous.  As discussed, the January 2006 decision is final 
and does not contain clear and unmistakable error with regard 
to the denial of service connection for tinnitus.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As discussed, evidence of record at the time of the January 
2006 denial did not show a current diagnosis of tinnitus.  
Evidence submitted since that time includes the Veteran's 
statements and the April 2008 VA examination.

In April 2007, the Veteran reported ringing in his ears and 
that he was exposed to loud noises during service.  The 
Veteran is competent to report ringing in the ears.  See 
Charles, 16 Vet. App. at 374-75.  The April 2008 examination 
documents the Veteran's complaints of bilateral tinnitus and 
essentially includes a diagnosis of tinnitus.  

This evidence is new as it was not previously considered.  
The Board also finds this evidence material in that it 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim.  Thus, the claim is 
reopened.  

Having reopened the claim, the Board must consider it on the 
merits.  Throughout the appeal, the Veteran has been notified 
of the information necessary to substantiate a service 
connection claim and has been provided the laws and 
regulations pertaining to service connection.  As such, the 
Veteran is not prejudiced by consideration of the claim on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service treatment records are negative for any complaints of 
tinnitus and VA records show the Veteran denied having 
tinnitus in December 2004 and on audiometric examination in 
September 2005.  

On VA examination in April 2008, the Veteran complained of 
bilateral tinnitus.  He reported military noise exposure, and 
denied civilian occupational and recreational noise exposure.  
He also reported that he "bumped" his head many times when 
landing after parachuting.  Regarding onset, the Veteran 
reported that he noticed tinnitus directly after basic 
training.  Following a review of the pertinent evidence, the 
examiner opined that tinnitus was less likely as not (less 
than 50/50 probability) caused by or a result of military 
service.  The following rationale was provided:

Uncovered in the veteran's service 
medical records were the results of 
several hearing examinations and entries 
on DD 2807.  Hearing thresholds were 
[within normal limits] bilaterally 
throughout the active duty time.  There 
were no self report comments about the 
presence of tinnitus on three of the DD 
2807 Report of Medical History forms.  
The entry closest to release from active 
duty date [November 2004] was on 5/19/04.  
There was no DD 2807 that coincided with 
[discharge date].  Therefore, all things 
considered, it is less likely as not that 
the tinnitus was incurred during military 
service.  

The Board acknowledges the Veteran's statement that tinnitus 
began after basic training.  The preponderance of the most 
probative evidence is against his statement and it is not 
considered credible.  In this regard, the Veteran 
specifically denied having tinnitus following deployment and 
on several occasions post-service.  Only after filing a claim 
for compensation were complaints of tinnitus reported to 
examiners.  Thus, the preponderance of the most probative 
evidence is against finding that tinnitus related to service.  
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a 
pecuniary interest may affect the credibility of a claimant's 
testimony).  Cf. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy).  Moreover, the 
competent medical evidence indicates that there is no 
relationship to military service.  There is no competent 
evidence to the contrary.

The claim is denied.

The preponderance of the evidence is against the claim for 
service connection and the doctrine of reasonable doubt is 
not for application.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to an evaluation greater than 10 percent for 
right knee osteoarthritis, status post partial meniscectomy 
is denied.  

For the period prior to May 1, 2009, entitlement to an 
evaluation greater than 10 percent for postoperative 
residuals of left knee injury is denied.

For the period beginning on and after May 1, 2009, the 
reduction in compensation for postoperative residuals of left 
knee injury to a noncompensable rate was improper; to this 
extent the appeal is granted subject to the laws and 
regulations governing the award of monetary benefits.  

Entitlement to an evaluation greater than 10 percent for 
lumbar degenerative disc disease is denied.  

Entitlement to service connection for pes planus is denied.  

The January 2006 rating decision that denied entitlement to 
service connection for tinnitus was not clearly and 
unmistakably erroneous.  

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened.  

Entitlement to service connection for tinnitus is denied.  


REMAND

Gastrointestinal and skin disabilities

In April 2007, the Veteran claimed entitlement to service 
connection for a gastrointestinal disability, to include 
gastroesophageal reflux disease, hiatal hernia, and irritable 
bowel syndrome; and for a skin disability.  The Veteran 
reports that he suffers from constant diarrhea and that he 
had these symptoms during service.  He also reported that he 
developed an irritation or fungus on his body while in Iraq 
and that this condition comes and goes.  The Veteran is 
competent to report symptoms capable of lay observation.  
Charles, 16 Vet. App. at 374-75.

Service records show the Veteran was treated for tinea and an 
abscess in his right armpit in September 2002.  He was 
treated for cramps, diarrhea, and flank pain in July 2003.  

Review of post-service records does not show a currently 
diagnosed gastrointestinal disability.  Various complaints 
related to skin rashes are shown and the Veteran has been 
diagnosed with both a heat rash and dermatitis.  

On review, it is unclear whether the Veteran currently has 
any gastrointestinal or skin disability that is related to 
service.  In March 2008, the representative argued that 
examinations were warranted based on the Veteran's lay 
statements.  

The Veteran served in Iraq from November 2003 to February 
2004 and is a Persian Gulf veteran under 38 C.F.R. § 3.317(d) 
(2009).  Service connection can be established for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117 (West 2002 & Supp. 2009); 38 C.F.R. § 3.317(a)(1).  A 
"qualifying chronic disability" includes an undiagnosed 
illness and medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms 
such as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome.  Signs or symptoms which may be 
manifestations of undiagnosed illness include 
gastrointestinal signs or symptoms and signs or symptoms 
involving the skin.  38 C.F.R. § 3.317(a)(2), (b).  

Given the Veteran's complaints and the absence of competent 
evidence sufficient to decide the claim, the Board finds that 
medical examinations are needed.  See 38 C.F.R. 
§ 3.159(c)(4).  

PTSD

The Veteran is seeking entitlement to service connection for 
PTSD.  In October 2006, he identified treatment at the Vet 
Center since July.  On review, it does not appear that 
records from this facility were obtained.  Pursuant to the 
duty to assist, these records must be requested.  

In support of his claim, the Veteran reported various 
stressors related to his service in Iraq.  In the August 2007 
notice of disagreement, the representative argued that the 
Veteran was a combat veteran of the Iraq war and that he 
experienced all of the horrors imaginable with such military 
service.

The Veteran's DD Form 214 does not show that he received any 
awards specifically denoting participation in combat.  On 
review, however, it is unclear whether complete service 
personnel records have been obtained.  Given the claim of 
combat service, such records must be requested.  

The Veteran underwent a VA examination in September 2005.  At 
that time, he reported experiencing a lot of mortar attacks, 
seeing roadside explosions, and having to face AK-47 bullets 
fired in to the air by the Iraqis.  He also reported that one 
of his friends was killed by a stray bullet.  The diagnosis 
was PTSD.  

The Board acknowledges the examination shows a diagnosis of 
PTSD; however, this appears to be based on the reported 
stressors, most of which have not been verified.  Moreover, 
the Veteran has not provided information sufficient to 
attempt verification of the claimed mortar attacks and 
explosions.  Hence, further development is required.

In reviewing the claims file, it appears that the death of 
the Veteran's friend, Specialist J.L., has been verified.  
Information regarding U.S. casualties indicates that this 
individual was killed when hit by a stray bullet fired during 
a "celebratory event" in July 2003.  This was approximately 
four months prior to the Veteran's arrival in the theater.  

Evidence of record does not show that the Veteran has a 
current diagnosis of PTSD specifically related to the death 
of Specialist J.L.  Further, it does not appear the September 
2005 examiner was aware that the Veteran was not present when 
Specialist J.L. was killed, or even on the same continent at 
the time of his death.  In a December 2007 statement, the 
representative argued that it is irrelevant whether the 
Veteran was in Baghdad when his friend was killed and that 
this is a verified stressor supporting a grant of service 
connection.  Still, the question arises whether the death of 
Specialist J.L., who was not from the Veteran's home town, 
who was not in the Veteran's unit at the time of his death, 
and who was killed months before the appellant's arrival in 
Iraq meets the requirements of a "stressor" under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM -IV).  

Establishing service connection for PTSD requires, in part, 
medical evidence diagnosing PTSD in according with 38 C.F.R. 
§ 4.125 (for VA purposes, all mental disorder diagnoses must 
conform to the DSM-IV.  See 38 C.F.R. § 3.304(f) (2009).  On 
review, it is unclear whether the verified stressor is 
sufficient to satisfy the criteria for a diagnosis of PTSD 
and the Board is not in a position to make a medical 
determination regarding such.  See Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  Accordingly, the Board finds that 
additional medical opinion is needed.  

Erectile dysfunction

In April 2007, the Veteran requested disability compensation 
for sexual dysfunction, to include as secondary to a 
psychiatric disorder or PTSD.  

VA medical records dated in October 2006 indicate that 
erectile dysfunction is possibly related to treatment with 
antidepressants.  A May 2007 note indicates the Veteran was 
suffering sexual side effects of Celexa.  

Given medical evidence suggesting a relationship between 
current erectile dysfunction and the use of antidepressant 
medication, this issue is being deferred pending the outcome 
of the PTSD claim.   

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Vet Center 
in Bloomfield, New Jersey for the period 
from July 2006 to the present.  All 
records obtained or any response received 
should be associated with the claims 
file.  If the RO cannot locate such 
records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  Request the Veteran's complete 
service personnel records.  All records 
obtained or any response received should 
be associated with the claims file.  If 
the RO cannot locate such records, the RO 
must specifically document the attempts 
that were made to locate them, and 
explain in writing why further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

3.  Thereafter, schedule the Veteran for 
an appropriate VA examination to 
determine the nature and etiology of any 
diagnosed gastrointestinal disability.  
All necessary diagnostic tests, if any, 
should be completed.  The claims file 
must be provided to the examiner for 
review.

The examiner is to state whether the 
Veteran's gastrointestinal complaints, to 
include diarrhea, are attributable to a 
known clinical diagnosis or to a disease 
process other than a known clinical 
diagnosis.  If the examiner cannot 
identify a known disease or disability 
which causes these symptoms, the examiner 
should so state.  The examiner should 
clarify whether the symptoms in question 
are chronic in nature (i.e., they have 
been present for 6 months or more).

If the Veteran's gastrointestinal 
complaints are attributable to a known 
clinical diagnosis, the examiner should 
render an opinion as to whether such 
disability is at least as likely as not, 
i.e. is there a 50/50 chance, that such 
is related to active military service or 
events therein.

The examiner must provide a complete 
rationale for any opinions expressed.  

4.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any diagnosed 
skin disability.  All necessary 
diagnostic tests, if any, should be 
completed.  The claims file must be 
provided to the examiner for review.

The examiner is requested to state 
whether the Veteran's skin complaints are 
attributable to a known clinical 
diagnosis or to a disease process other 
than a known clinical diagnosis.  If the 
examiner cannot identify a known disease 
or disability which causes these 
symptoms, the examiner should so state.  
The examiner should clarify whether the 
symptoms in question are chronic in 
nature (e.g., present for 6 months or 
more).

If the Veteran's skin complaints are 
attributable to a known clinical 
diagnosis, the examiner must render an 
opinion as to whether such disability is 
at least as likely as not, i.e., is there 
a 50/50 chance, that such is related to 
active military service or events 
therein.

The examiner must provide a complete 
rationale for any opinions expressed.

5.  Submit the September 2005 PTSD 
examination report to a board certified 
psychiatrist for clarification and 
addendum.  

The examiner must be specifically advised 
that the Veteran was not present when 
Specialist J.L. was killed, or even on 
the same continent at the time of his 
death.  Hence, the question arises 
whether the death of Specialist J.L., who 
was not from the Veteran's home town, and 
who was not in the Veteran's unit at the 
time of his death is a valid stressor 
supporting a current diagnosis of 
posttraumatic stress disorder.  If 
additional stressors are verified, the 
examiner must be notified and those 
stressors considered in determining 
whether it is at least as likely as not 
that the appellant has PTSD due to his 
military service.  

Based on a review of the entire claims 
file and accepted medical principles, the 
examiner is requested to discuss all 
criteria for PTSD and specifically 
indicate whether the death of Specialist 
J.L. is sufficient to support a 
diagnosis.  If additional examination is 
required, the Veteran should be scheduled 
for same.  

The examiner must provide a complete 
rationale for any opinions expressed.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

7.  The Veteran is to be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

8.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, 
readjudicate the issues of entitlement to 
service connection for a gastrointestinal 
disability, to include gastroesophageal 
reflux disease, hiatal hernia, and 
irritable bowel syndrome; a skin 
disability; PTSD; and erectile 
dysfunction.  All applicable theories and 
laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


